Citation Nr: 0505557	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  97-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for a respiratory disorder, 
claimed as asthma.

Entitlement to service connection for a skin disorder, 
diagnosed as suppurative hidradenitis of the groin and 
perineum to include a pilonidal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1978 to November 
1981, and from August 1992 to March 1993, with subsequent 
National Guard duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the Department 
of Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).  That decision, in pertinent part, denied service 
connection for the issues currently on appeal.

The Board undertook development of the claims in October 
2002.  The claims were subsequently remanded in August 2003 
for completion of that development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2002 the Board remanded the claims for a VA 
examination.  The examiner was specifically asked to offer an 
"opinion as to when the veteran's claimed disabilities first 
appeared, their etiology, the relationship between inservice 
symptoms and current complaints, and specifically, if either 
disability existed prior to service, whether it was 
permanently aggravated by service."  A VA examination was 
conducted in April 2004.  While the examiner conducted an 
examination and offered diagnoses for the veteran's claimed 
disabilities, he did not offer any opinions as to the 
etiology of such disabilities.  Since a remand by the Board 
confers on the appellant, as a matter of law, the right to VA 
compliance with the terms of the remand order, another remand 
is in order.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).


Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The claims folder should be forwarded 
to the VA examiner who conducted the 
April 2004 VA examination for review.  If 
the April 2004 VA examiner is not 
available, the claims folder should be 
forwarded to any other appropriate VA 
physician.  The VA examiner is asked to 
review the claims folder and offer an 
opinion as to when the veteran's claimed 
disabilities first appeared, their 
etiology, the relationship between 
inservice symptoms and current findings, 
and specifically, if either disability 
existed prior to service, whether it was 
permanently aggravated by service.  The 
examiner should provide the rationale for 
any opinions offered.  If the examiner is 
unable to render an opinion based on the 
evidence of record, because it is felt 
there is need for an additional 
examination, then the veteran should be 
scheduled for an appropriate VA 
examination in order to supplement the 
record so such an opinion can be 
rendered.

2.  After the development requested above 
has been accomplished, the RO should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



